Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Andrew G. Haberman on 1/27/2022.  

The application has been amended as in the following claim set: 

Listing of Claims: 
(Currently Amended) A system to provide an indication to a user regarding a use of a filter assembly, comprising:
an indicator assembly including an indicator configured to provide an indication to a user;
a first sensor including a light sensor configured to sense an ambient light via an ambient light aperture when a fill lid of the system is moved to an open position to open a fill opening and the ambient light aperture, and generate a first signal in response to the ambient light being sensed, wherein the first signal is operable to determine a state of a filter within the system;

a processor module configured to execute instructions to:
determine the state of the filter based at least on the first signal, 
determine the state of the container assembly, and
cause the indicator to provide the indication based on the state of the filter during at least the second state of the container assembly.

(Original) The system of Claim 1, wherein the indicator is configured to emit at least a first color of visible light and a second color of visible light.

(Previously Presented) The system of Claim 2, wherein the first color of visible light correlates to a first state of the filter and the second color of visible light correlates to a second state of the filter.

(Previously Presented) The system of Claim 1, further comprising: 
	a light emitting member; and
a light pipe extending from the light emitting member, wherein the indicator is a portion of the light pipe that extends through the container assembly.

(Original) The system of Claim 1, wherein the indicator assembly further comprises: 
a light emitting assembly; and


(Original) The system of Claim 5, wherein the light emitting assembly includes a light emitting diode.

(Original) The system of Claim 5, wherein the light pipe member includes at least a first section and a second section;
wherein the second section is positioned near a pour spout of the container assembly.

(Original) The system of Claim 7, wherein the second section is less than about three millimeters from the pour spout.

(Previously Presented) The system of Claim 5, wherein the light pipe member is positioned and configured to direct an emitted light into a stream of a liquid passing through a pour spout of the container assembly.

(Previously Presented) The system of Claim 1, wherein:
the container assembly further comprises a top lid; and
the indicator is sealed relative to at least one of the top lid or the fill lid.

(Canceled) 

(Previously Presented) The system of Claim 10, wherein the first sensor is configured to sense when the fill lid is moved to the open position relative to the top lid and includes at least one of a Hall effect sensor, a physical switch, an electrical switch, or combinations thereof.

(Currently Amended) The system of Claim 1, wherein the processor module determines the state of the filter based upon a number of times the ambient light is sensed during a predetermined period of time compared to a predetermined number of light senses.

(Previously Presented) The system of Claim 1, wherein the processor module determines the state of the filter based upon a number of times the fill lid is sensed open compared to a predetermined number of fill lid open senses.

(Previously Presented) The system of Claim 1, wherein:
the second sensor is a tilt sensor; and
the processor module is configured to determine the state of the container assembly based upon an angle sensed by the tilt sensor.

(Currently Amended) A system to provide an indication to a user regarding a use of a filter assembly, comprising:
a container assembly comprising a container member, a top lid, and a fill lid;
a filter assembly including a filter configured to filter a liquid placed in the container member;

a first sensor including a light sensor configured to sense an ambient light via an ambient light aperture when the fill lid is in an open position relative to the top lid to open a fill opening and the ambient light aperture, and generate a first signal in response to the ambient light being sensed, the first signal operable to determine a state of the filter;
a second sensor configured to generate a second signal regarding a state of the container  member, which is movable between a first state and a second state; and
a processor module configured to execute instructions to:
determine the state of the filter based at least on the first signal, 
determine the state of the container member, and
cause the indicator to provide the indication based on the state of the filter during at least the second state of the container member.

(Previously Presented) The system of Claim 16, wherein the first sensor, the second sensor, and the processor module are provided in an electronics unit that is fixed to the top lid.

(Original) The system of Claim 17, wherein the top lid is configured to be mounted to the container member.

(Currently Amended) The system of Claim 16, wherein
(Previously Presented) The system of Claim 19, wherein:
	the second sensor is configured to sense a pouring of a fluid from the container member;
the processor module generates an indicator signal to cause the indicator to provide the indication based on a count of a number of times the first sensor generates the first signal; and
the indication includes an emission of visible light.

(Currently Amended) A method to provide an indication to a user regarding a selected parameter of a filter assembly included in a container assembly, comprising:
storing a selected parameter of a filter included in the filter assembly, the selected parameter being indicative of a state of the filter;
sensing an occurrence of ambient light via an ambient light aperture when a fill lid covering the filter assembly is moved to an open position to open a fill opening of the container assembly and the ambient light aperture;
transmitting a signal regarding the sensed occurrence to a processor module;
determining an indication signal based on the transmitted signal and the stored selected parameter; 
determining a state of the container assembly based on a second signal from a second sensor configured to sense the state of the container assembly; and
upon determining, based on the second signal, that the container assembly is in an active state, operating an indicator based on the indication signal.

(Previously Presented) The method of Claim 21, wherein the selected parameter includes a filter capacity of the filter.
(Previously Presented) The method of Claim 22, wherein sensing the occurrence relative to the stored parameter includes sensing the ambient light when the fill lid in the open position relative to a top lid for a set period of time.

(Previously Presented) The method of Claim 23, wherein determining the indication signal based on the transmitted signal and the stored parameter includes:
determining a number of ambient light senses; and 
comparing the number to the stored parameter.

(Previously Presented) The method of Claim 24, wherein determining the indication signal further comprises selecting at least one user perceivable indication regarding the stored parameter of the filter.

(Currently Amended) The method of Claim 21, wherein the second sensor comprises a tilt sensor and the method further comprises:
determining that the container assembly is in the active state based on [[a]]the tilt sensor connected to the container assembly. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest cited art—GB 2441121 and Bari, both of record—fail to anticipate or render obvious, alone or in any proper combination, at least the step of sensing an occurrence of ambient light via an ambient light aperture when a fill lid covering the filtering assembly is moved to an open position to open a fill opening and the ambient 
The aforementioned closest cited art also fails to teach the light sensor configured to sense an ambient light via an ambient light aperture when the fill lid is moved to an open position —to determine a state of filter—in combination with all the other limitations in each of claims 1 and 16.  
Support for the ambient light aperture 136 is shown in e.g. figure 2.  
Tanaka (U.S. 2011/0278467) teaches an ambient light sensor that senses ambient light to send a signal to turn off UV treatment lights—but doesn’t teach the claimed ambient light aperture nor the aforementioned combination of limitations nor is concerned with the state of a filter.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/TERRY K CECIL/Primary Examiner, Art Unit 1778